Case
Abelson1:18-cv-02526-PAC
       Herron Halpern LLP Document 144
                                   119 Filed 05/27/20
                                             09/12/18 Page 1 of 3
333 South Grand Avenue, Suite 1550
Los Angeles, California 90071-1559
(213) 402-1900 – telephone
(213) 402-1901 – facsimile
www.abelsonherron.com
                                                              5-27-20
Michael Bruce Abelson, Partner                                The motion is stayed pending
(213) 402-1902 – direct dial                                  the bankruptcy matter in the
mabelson@abelsonherron.com                                    district of Delaware. SO
                                                              ORDERED.
September 12, 2018

VIA ECF

Honorable Paul A. Crotty
United States District Court Judge
Southern District of New York
500 Pearl Street, Chambers 1350
New York, New York 10007

           Re:      Federal Insurance Company, et al. v. Weinstein, 1:18-cv-02526-PAC
                    Leave to File Motion to Consolidate per FRCP 42(a)

Dear Judge Crotty:
          Defendant and Cross-Complainant Harvey Weinstein respectfully requests

leave to file a Motion for Consolidation pursuant to FRCP 42(a). Specifically,

Mr. Weinstein seeks to have the above-referenced Federal Action consolidated with the

recently-filed actions captioned Steadfast Ins. Co. v. Weinstein, SDNY Case No. 1:18-

cv-06458-AJN (the “Steadfast Action”) and AXIS Surplus Ins. Co. v. Weinstein,

SDNY Case No. 1:18-cv-07524-DLC (the “AXIS Action”). The basis for

Mr. Weinstein’s Motion is the existence of at least two interrelated questions of fact

and law which, like a daisy chain, link these three cases together:

           The Capacity Issue: The essential insurance question posed in all three

coverage cases is viz: Whether the alleged acts of sexual misconduct at issue in the

underlying criminal and civil proceedings were undertaken in Mr. Weinstein’s

individual or corporate capacity? For its part, Federal’s pending Motion for Summary

Judgment asks this Court to find that Mr. Weinstein’s alleged misdeeds were

undertaken in his corporate capacity and, therefore, subject to its homeowners’

policies’ Business Pursuits and Directors’ Liability Exclusions. See ECF Dkt. #89 at
Case 1:18-cv-02526-PAC Document 144
                                119 Filed 05/27/20
                                          09/12/18 Page 2 of 3
Hon. Paul A. Crotty
September 12, 2018
Page 2




pp. 19, 23. AXIS’ Complaint for Declaratory Relief seeks exactly the opposite result,

contending that Mr. Weinstein’s alleged misconduct was undertaken in his

personal/individual capacity and, therefore, outside the scope of coverage of its

Directors’ and Officers’ Liability Policy. See ECF Dkt. #114, Ex. A at ¶ 13. As to

Steadfast and its EPL coverage, its Complaint actually presumes Mr. Weinstein’s

alleged misconduct was undertaken in his corporate capacity (see Steadfast Action ECF

Dkt. #16 at ¶ 33) and, so, it relies on an alternative basis for non-coverage (see infra).

Nevertheless, the three insurers’ differing positions cannot all be correct and

Mr. Weinstein should not be subjected to the possibility of inconsistent findings when,

by way of consolidation, this dispositive “Capacity Question” can be definitively

settled in one forum, by a single decision-maker, and in a manner consistent with the

evidence presented on this issue, which will be the same in all three actions.

            The “Wrongful Employment Act” Issue: AXIS also seeks a declaration of

non-coverage based on an alternative argument, to wit: The AXIS Policy’s “Wrongful

Employment Act” definition does not extend to Mr. Weinstein’s alleged acts of

misconduct in underlying civil and criminal proceedings. See ECF Dkt. #14, Ex. A at

¶¶ 16-20. This very same legal/factual issue – Whether Mr. Weinstein’s alleged

misconduct constitutes a “Wrongful Employment Act” – is raised as a basis for non-

coverage in the Steadfast Action as well. See Steadfast Action ECF Dkt. #16 at ¶¶ 38-

45. Indeed, the two policies’ “Wrongful Employment Act” definitions are

substantively similar.1 That being so, consolidation is warranted for reasons of judicial

1
    A side-by-side comparison of the two definitions makes this relationship plain:
                  Steadfast Policy                                         AXIS Policy
Wrongful Employment Act means any act …                 Wrongful Employment Act means actual or
allegedly committed . . . in connection with any        alleged … sexual (including without limitation
actual or alleged: … sexual harassment including        offensive, intimidating, coercive or unwelcome
without limitation offensive, intimidating,             conduct, advances, contact or communications)
coercive or unwelcome conduct, advances,                or other workplace harassment …
contact or communications …
Case 1:18-cv-02526-PAC Document 144
                                119 Filed 05/27/20
                                          09/12/18 Page 3 of 3
Hon. Paul A. Crotty
September 12, 2018
Page 3




economy and the avoidance of inconsistent results as between the AXIS and Steadfast

Actions.

         To be sure, Mr. Weinstein is mindful of this Court’s prior decisions denying his

request to relate the Steadfast and AXIS Actions to the Federal Action. See ECF Dkt.

115. Nevertheless, SDNY’s Local Rule 13(a)(1) specifically provides that a

determination made under Rule 13 with respect to relatedness does not “preclude

parties from moving for consolidated proceedings under Fed. R. Civ. P. 42.” See

SDNY Local Rule 13(a)(1). Given this and related principles set forth in Johnson v.

Celotex Corp., 899 F.2d 1281, 1284-85 (2d Cir. 1990) cert denied 498 U.S. 920, 111

S.Ct. 297, 112 L. Ed 2d 250 (1990) (consolidation appropriate in order to serve the

interests of “judicial economy” and “to avoid unnecessary costs and delay”); see also

Hayes v. Williamsville Cent. Sch. Dist., 506 F. Supp. 2d 165, 172 (WDNY2007)

(consolidation is employed by courts to “promote efficiency and prevent inconsistent

results”), Mr. Weinstein seeks leave to have his request for consolidation fully

considered by way of formal motion. To date, Federal, AXIS, and Steadfast have only

given cursory – and incorrect – reasons to avoid the interrelationship of their respective

coverage cases against Mr. Weinstein. In fairness to both Mr. Weinstein and this

Court, a full and complete airing of all issues should be allowed.

                                       Respectfully submitted,

                                       ABELSON HERRON HALPEN LLP


                                       ________________________________
                                       Michael Bruce Abelson
                                       Attorneys for Defendant, Counterclaimant
                                       and Third-Party Plaintiff Harvey Weinstein

cc:    Andrew L. Margulis, Esq. (counsel for Steadfast)
       Kim W. West, Esq. (counsel for AXIS)
